Me. Chief Justice "Waite
delivered the opinion of the court. He recited the facts in the foregoing language, and continued:
The motion is granted on the authority of Seaver v. Bigelows, 5 Wall. 208, and Schwed v. Smith, 106 U. S. 188. The appellees have separate and distinct decrees in their favor depending on separate and distinct claims. If none of the other creditors had intervened, and the decree had been rendered in' favor of Stout, Mills & Temple alone upon their bill as filed, in which they sought to recover only their pro rata share of the assets of their debtor in the hands of the bank, it certainly could not be claimed that an appeal would lie if their recovery was for less than $5,000. The suit was instituted, not for the whole property in the hands of the bank, but only for the complainants’ pro rata share. After the suit was begun the intervening creditors were allowed to come in each for his separate share of the' assets. On their intervention the case stood precisely as it U’ould if each creditor had brought a separate suit for his separate share of the fund. The decree in favor of the several creditors has precisely the same effect, for the -purposes of an appeal, that it would have had; if rendered in such separate suits.
Since the bill was dismissed as to the other parts of case *687without prejudice to the rights of the defendants among themselves, the report of the master is binding on the parties only so far as it fixes the' amounts due the several appellees. In its effect the decree binds no one except the parties to the appeal in respect to the right of the several appellees tó their recovery

Dismissed.